Citation Nr: 1434097	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied his petition to reopen his claim of entitlement to service connection for a low back disorder.

As support for his petition to reopen this claim, he testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In February 2014 the Board reopened the claim because there was the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim for further development and consideration.

The claims file (which, incidentally, is paperless) now contains additional evidence - including, most notably, a supporting medical nexus opinion from the Veteran's private treatment provider.  The Veteran submitted this additional evidence apparently in response to and after issuance of the April 2014 supplemental statement of the case (SSOC) continuing to deny his claim, and initial review of this evidence by the Agency of Original Jurisdiction (AOJ) has not been waived.  See 38 C.F.R. § 20.1304 (2013).  However, in light of the Board's favorable disposition of this claim, the Veteran is not prejudiced by the Board's review of this new evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


An additional claim of entitlement to service connection for a cervical spine disorder, including as secondary to this low back disorder now at issue, has been raised by the record.  But as the AOJ has not had opportunity to initially consider this additional claim, the Board does not have jurisdiction over it at the moment and, therefore, is referring it to the AOJ for appropriate development and consideration.


FINDING OF FACT

It is just as likely as not the Veteran's low back disorder incepted during his military service.


CONCLUSION OF LAW

Resolving this reasonable doubt in his favor, his low back disorder is the result of injury incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection based on continuity of symptomatology under § 3.303(b), however, applies only to the chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint disease (DJD)) is one of these diseases listed in this VA regulation.

The Veteran contends that his current low back disorder is due to an injury he sustained during his military service.  His service treatment records (STRs) confirm he sustained an acute lumbar strain in August 1968.  His term of service ended the following month, in September 1968.

His post-service treatment records also show he sustained an additional low back (lumbosacral or lumbar) strain in August 1980, which led to back surgery.


A November 2008 VA compensation examiner confirmed the Veteran has degenerative disc disease (DDD) of his lumbar spine, which has gotten progressively worse over time.  But the examiner also indicated the DDD was less likely than not caused by or a result of the Veteran's military service, as his acute strain in service appeared to have resolved.

But, as mentioned, the Veteran's private treating physician also since has provided a contrary positive nexus opinion, which was received in June 2014, conversely concluding the DDD is related to previous traumatic injury to the lumbar spine, so most likely caused by or a result of the injury the Veteran sustained during his military service (referring to the strain).  In making this determination, this commenting private physician pointed out that people who suffer traumatic injury to a joint will in most likelihood have significant problems with those joints as adults.  Moreover, the Veteran competently and credibly testified to continuous symptoms (like persistent pain, etc.) since his service, though only DJD, not also DDD, is considered a chronic condition, per se, according to § 3.309(a).  He therefore, according to the holding in Walker, cannot show continuity of symptomatology under this VA regulation to establish the required link ("nexus") between his current low back disability and his injury in service.  But the fact remains that his private treating physician has provided this necessary link, and the Veteran's sister also provided a supporting July 2008 statement indicating the Veteran has had a bad back since returning from serving in Vietnam.

Thus, the Board finds that the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, and in this circumstance the claim of entitlement to service connection for a low back disorder must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for a low back disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


